Order entered September 9, 2015




                                                  In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00378-CV

                                  KELVIN PRUITT, Appellant

                                                   V.

                              EL LAGO APARTMENTS, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Collin County, Texas
                            Trial Court Cause No. 003-00583-2015

                                              ORDER
       On July 30, 2015, we ordered Court Reporter Denise Y. Condran to file within ten days

of the date of this order, (1) the reporter’s record; (2) written verification that no hearings were

recorded; or (3) written verification that appellant has not requested the record. To date however,

she has not complied with the order. Accordingly, we again ORDER her to file, no later than

September 15, 2015, (1) the reporter’s record; (2) written verification that no hearings were

recorded; or (3) written verification that appellant has not requested the record. We expressly

CAUTION Ms. Condran that failure to comply with this order may result in an order that she

not sit as a court reporter until she complies.


                                                           /s/   CAROLYN WRIGHT
                                                                 CHIEF JUSTICE